DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2021 has been entered.

Status of Claims
Claims 1-10, 12-18, 20, 22 and new claim 23 are presently under consideration and claims 11, 19, and 21 remain cancelled in applicant’s amendments to the claims filed with the response dated 25 August 2021.
Applicant’s amendments to the claims have overcome the scope of enablement rejections of the claims under 35 U.S.C. 112(a) and the indefiniteness rejections of the claims under 35 U.S.C. 112(b) as these rejections are therefore withdrawn.
The prior art grounds of rejection are amended in view of applicant’s  amendments to the claims.
Applicant’s arguments and remarks where applicable to the grounds of rejection are addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 5-10, 14-16, 18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (US 6,162,987), and further in view of Wang et al (Wafer-Bonded Internal Back-Surface Reflectors for Enhanced TPV Performance, NPL cite No. 5 in IDS).

Regarding claims 1 and 23 Murray discloses a thermophotovoltaic (TPV) cell comprising: 
an active layer comprising indium gallium arsenide and no antimonide or only trace levels of antimonide (Figs. 2-4 see: n-doped InGaAs emitter 14 and p-doped InGaAs base 16 forming an active layer of an MIM cell); 
a back-surface reflective (BSR) layer (Figs. 2-4 see: Au material of Back surface reflector 28); and 
a spacer layer positioned between the active layer and back-surface reflective layer (Figs. 2-4 see: MgF2 layer of Back surface reflector 28 positioned between the Au reflector and the InGaAs emitter 14/p-doped InGaAs base 16).
Regarding the claim 1 limitation “wherein the TPV cell has an average reflectance in the range of 94% to 99% below a bandgap of the TPV cell, as averaged across a spectral range below the bandgap, wherein the spectral range is from the bandgap to 4 microns” Murray at Fig. 6 and C4/L55-67, C5/L5-30 teaches the TPV cell which has a band gap of ~0.6 eV is operated under a 1200K (~927°C) emitter and has a short wavelength reflectance of ~95% for some wavelengths and in Fig.6 over the range 
However, Wang teaches the average reflectance of a back surface reflector of a TPV cell can be optimized through choice of material and layer thickness of the back surface reflector and spacer (Wang, page. 476 see Fig. 6 and paragraph under section “Results and Discussion”). Wang shows an average reflectance in the range of 94% to 99% as averaged across a spectral range from the bandgap to 4 microns (Wang, page. 476 see Fig. 6). Wang teaches the spectral control in the thermophotovoltaic system is a variable that can be modified by optimizing the sub-bandgap reflectivity of the TPV cell (Wang, pages. 473-474 see section “Introduction”).
Therefore, the spectral control in the thermophotovoltaic system of Murray is a variable that can be modified, among others, by varying the average reflectance (and average weighted reflectance) of radiation below a bandgap of the TPV cell as averaged across the spectral range from the bandgap to 4 microns.  For that reason, the claimed weighted reflectance (and average weighted reflectance in claim 23) of the TPV cell, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the average reflectance (and average weighted reflectance) of the TPV cell cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 2 modified Murray discloses the TPV cell of claim 1, further comprising: an anti-reflective coating (ARC) layer, wherein the active layer is positioned between the ARC layer and the spacer layer (Murray, C1/L16-30 see: an antireflection coating is disposed over the semiconductor photovoltaic device, and thus the active layer is between the ARC and the spacer layer).  
 
Regarding claims 5 and 6 modified Murray discloses the TPV cell of claim 1, wherein the BSR layer comprises gold and wherein the spacer layer comprises magnesium fluoride (Figs. 2-4 see: Back surface reflector 28 having Au reflector and MgF2 spacer layer).  

Regarding claim 7 modified Murray discloses the TPV cell of claim 1, but does not explicitly disclose wherein a thickness of the spacer layer is in a range of 0.01-1 micrometers. Wang teaches the thickness of the spacer layer is in a range of 0.01-1 micrometers (Wang, page. 476 see Fig. 6 and paragraph under section “Results and Discussion” see: spacer layer of SiOx or another material such as MgF2 having a 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Murray in view of Wang such that the thickness of the spacer layer is in a range of 0.01-1 micrometers as taught by Wang (Wang, page. 476 see Fig. 6 and paragraph under section “Results and Discussion” see: spacer layer of SiOx or another material such as MgF2 having a thickness of 50, 200 or 360 nm) as Wang teaches this thickness is selected within this range to optimize reflectance of sub-bandgap radiation (Wang, page. 476 see Fig. 6 and paragraph under section “Results and Discussion”).

Regarding claim 8 modified Murray discloses the TPV cell of claim 1, wherein a thickness of the active layer is in a range of 0.01-10 micrometers (Figs. 2-4 see: n-doped InGaAs emitter 14 and p-doped InGaAs base 16 forming an active layer of an MIM cell with a combined thickness of about 2 micrometers).

Regarding claim 9 modified Murray discloses the TPV cell of claim 1, but does not explicitly disclose further comprising: an adhesion layer, wherein the adhesion layer is configured to adhere the BSR layer to a substrate such that BSR layer is positioned between the spacer layer and the substrate.
Wang teaches a TPV cell further comprising an adhesion layer, wherein the adhesion layer is configured to adhere the BSR layer to a substrate such that BSR layer 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Murray in view of Wang such that the TPV of Murray is configured to include an adhesion layer as taught by Wang where the adhesion layer is configured to adhere the BSR layer to a substrate such that BSR layer is positioned between the spacer layer and the substrate as taught by Wang (Wang, pages. 474-475 Fig. 1 see: Titanium adhesion layer positioned between Au reflector and GaAs handle substrate where the Au reflector is positioned between the SiOx spacer and the GaAs handle) as Wang teaches the adhesion layer further enhances adhesion between the BSR and both the spacer and substrate (Wang, pages. 474-475).

Regarding claim 10 modified Murray discloses the TPV cell of claim 9, and Wang further teaches wherein the adhesion layer comprises iridium, platinum, or titanium (Wang, pages. 474-475 see: adhesion layer is titanium).  

Regarding claims 14 and 15 Murray discloses a thermophotovoltaic (TPV) cell comprising: 

a back-surface reflective (BSR) layer (Murray, Figs. 2-4 see: Back surface reflector 28 having Au reflector layer); and 
a spacer layer positioned between the active layer and back-surface reflective layer (Murray, Figs. 2-4 see: Back surface reflector 28 having MgF2 spacer layer). 
Regarding the claim 14 limitation “wherein the TPV cell has an average reflectance in the range of 95% to 99% below a bandgap of the TPV cell, as averaged across a spectral range below the bandgap, wherein the spectral range is from the bandgap to 4 microns” Murray at Fig. 6 and C4/L55-67, C5/L5-30 teaches the TPV cell which has a band gap of ~0.6 eV is operated under a 1200K (~927°C) emitter and has a short wavelength reflectance of ~95% for some wavelengths and in Fig.6 over the range from the bandgap of ~0.6 eV to 4 microns shows an average reflectance greater than at least 90% but it’s not clear from the disclosure of Murray that the average reflectance in the range of 95% to 99% as averaged across the spectral range from the bandgap to 4 microns.
However, Wang teaches the average reflectance of a back surface reflector of a TPV cell can be optimized through choice of material and layer thickness of the back surface reflector and spacer (Wang, page. 476 see Fig. 6 and paragraph under section “Results and Discussion”). Wang shows an average reflectance in the range of 95% to 99% as averaged across a spectral range from the bandgap to 4 microns (Wang, page. 476 see Fig. 6). Wang teaches the spectral control in the thermophotovoltaic system is 
Therefore, the spectral control in the thermophotovoltaic system of Murray is a variable that can be modified, among others, by varying the average reflectance of radiation below a bandgap of the TPV cell as averaged across the spectral range from the bandgap to 4 microns.  For that reason, the claimed weighted reflectance of the TPV cell, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the average reflectance of the TPV cell cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the average reflectance of the TPV cell in the device of Murray across a spectral range from the bandgap to 4 microns to obtain the desired spectral control to improve conversion efficiency of the TPV device (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 16 modified Murray discloses the TPV cell of claim 14, further comprising: an anti-reflective coating (ARC) layer, wherein the active layer is positioned between the ARC layer and the spacer layer.  

2 spacer layer). 

Regarding claim 20 modified Murray discloses the TPV cell of claim 14, and as Murray discloses wherein the spacer layer is MgF2 which is a low refractive index material as evidenced by Wang (Wang, page. 476 see Fig. 6 and paragraph under section “Results and Discussion”) the MgF2 spacer layer of Murray thus has a refractive index of less than 3.5.

Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (US 6,162,987) in view of Wang et al (Wafer-Bonded Internal Back-Surface Reflectors for Enhanced TPV Performance, NPL cite No. 5 in IDS) as applied to claims 1-2, 5-10, 14-16, 18, 20 and 23 above and in further view of Dziendziel et al (US 7,166,797).

Regarding claims 3 and 4 Murray discloses the TPV cell of claim 2, but does not explicitly disclose wherein the ARC layer comprises a plurality of layers wherein a first layer of the plurality of layers comprises magnesium fluoride, and a second layer of the plurality of layers comprises zinc selenide.
Dziendziel teaches multilayer filters (antireflective coatings) for TPV cells comprising a low index of refraction first layer and a high index of refraction second layer that function to transmit above bandgap radiation to the TPV cell and reflect sub-
Dziendziel and Murray are combinable as they are both concerned with the field of thermophotovoltaic cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Murray in view of Dziendziel such that the antireflective coating of Murray comprises a low index of refraction first layer comprising magnesium fluoride as taught by Dziendziel (Dziendziel, C6/L54-68, C7/L20-32 and Table 2 see: additional low refractive index filter materials including magnesium fluoride) and a high index of refraction second layer comprising zinc selenide as taught by Dziendziel (Dziendziel, C6/L54-68, C7/L20-32 and Table 1 see: high refractive index filter materials including Zinc selenide) as Dziendziel teaches these materials are used in multilayer filters (antireflective coatings) for TPV cells that function to transmit above bandgap radiation to the TPV cell and reflect sub-bandgap radiation back towards the emitter (Dziendziel, C6/L8-26) and thus selection of these materials would have amounted to the use of known light filtering materials for their intended use in a known environment to accomplish an entirely expected result.


Dziendziel teaches multilayer filters (antireflective coatings) for TPV cells comprising a low index of refraction first layer and a high index of refraction second layer that function to transmit above bandgap radiation to the TPV cell and reflect sub-bandgap radiation back towards the emitter (Dziendziel, C6/L8-26), where Dziendziel teaches the low index of refraction first layer can be selected as magnesium fluoride (Dziendziel, C6/L54-68, C7/L20-32 and Table 2 see: additional low refractive index filter materials including magnesium fluoride) and the high index of refraction second layer can be selected as zinc selenide (Dziendziel, C6/L54-68, C7/L20-32 and Table 1 see: high refractive index filter materials including Zinc selenide).
Dziendziel and Murray are combinable as they are both concerned with the field of thermophotovoltaic cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Murray in view of Dziendziel such that the antireflective coating of Murray comprises a low index of refraction first layer comprising magnesium fluoride as taught by Dziendziel (Dziendziel, C6/L54-68, C7/L20-32 and Table 2 see: additional low refractive index filter materials including magnesium fluoride) and a high index of refraction second layer comprising zinc selenide as taught by Dziendziel (Dziendziel, C6/L54-68, C7/L20-32 and Table 1 see: high refractive index filter materials including Zinc selenide) as Dziendziel teaches these materials are used .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (US 6,162,987) in view of Wang et al (Wafer-Bonded Internal Back-Surface Reflectors for Enhanced TPV Performance, NPL cite No. 5 in IDS) as applied to claims 1-2, 5-10, 14-16, 18, 20 and 23 above and in further view of Swanson (US 4,234,352).

Regarding claim 22 modified Murray discloses the TPV cell of claim 2, and Murray discloses wherein the thickness of the active layer is in a range of 0.01-10 micrometers (Figs. 2-4 see: n-doped InGaAs emitter 14 and p-doped InGaAs base 16 forming an active layer of an MIM cell with a combined thickness of about 2 micrometers), and Wang teaches wherein a thickness of the spacer layer is in a range of 0.01-1 micrometers (Wang, page. 476 see Fig. 6 and paragraph under section “Results and Discussion” see: spacer layer of SiOx or another material such as MgF2 having a thickness of 50, 200 or 360 nm) but modified Murray does not explicitly disclose wherein a thickness of the ARC layer is in a range of 0.1-1 micrometers.
Swanson teaches a TPV cell where wherein a thickness of the ARC layer is in a range of 0.1-1 micrometers (Swanson, C4/L52-68, Fig. 10 see: ¼ wavelength layer of 
Swanson and Murray are combinable as they are both concerned with the field of thermophotovoltaic cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Murray in view of Swanson such that the antireflective coating of Murray has a thickness in a range of 0.1-1 micrometers as taught by Swanson (Swanson, C4/L52-68, Fig. 10 see: ¼ wavelength layer of silicon oxide 66 which is thus acting as an ARC having a thickness of 0.175 micrometers) as  selection of this thickness would have amounted to the use of known ARC thickness for its intended use in a known environment of a TPV cell to accomplish an entirely expected result or reducing reflection of desired radiation for photovoltaic conversion.

Response to Arguments
Applicant's arguments filed 25 August 2021 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 10-11 of the response dated 25 August 2021  that the prior art of record does not recognize sub-bandgap reflectance as a result effective variable that can be optimized are not found persuasive. As recited above, Wang teaches the average reflectance of a back surface reflector of a TPV cell can be optimized through choice of material and layer thickness of the back surface reflector and spacer (Wang, page. 476 see Fig. 6 and paragraph under section “Results and Discussion”). Wang teaches the spectral control in the thermophotovoltaic system is a 
This result effective variable reasoning is further found in the prior art cited but not relied upon of Scranton et al (Highly Efficient Thermophotovoltaics Enabled by Photon Re-Use) on page 1027 and Figs. 1 and 3 which teaches below bandgap rear reflectivity of 98% for an InGaAs TPV cell allows for conversion efficiencies approaching ~50% as the reflected unabsorbed below bandgap photons are reflected back to the emitter to reheat the emission source.
Therefore, the spectral control in the thermophotovoltaic system of Murray is a variable that can be modified, among others, by varying the average reflectance (and average weighted reflectance) of radiation below a bandgap of the TPV cell as averaged across the spectral range from the bandgap to 4 microns.  For that reason, the claimed weighted reflectance (and average weighted reflectance in claim 23) of the TPV cell, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the average reflectance (and average weighted reflectance) of the TPV cell cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the average reflectance of the TPV cell in the device of Murray across a spectral range from the bandgap to 4 microns to obtain the desired spectral control to improve conversion efficiency of the TPV device (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are In re Aller, 105 USPQ 223).
Applicant’s further arguments and remarks are considered moot in view of the above rebuttals or are moot as they are directed to grounds of rejection that are no longer relied upon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scranton et al (Highly Efficient Thermophotovoltaics Enabled by Photon Re-Use) on page 1027 and Figs. 1 and 3 which teaches below bandgap rear reflectivity of 98% for an InGaAs TPV cell allows for conversion efficiencies approaching ~50% as the reflected unabsorbed below bandgap photons are reflected back to the emitter to reheat the emission source
Ganapati et al (Ultra-efficient thermophotovoltaics exploiting spectral filtering by the photovoltaic band-edge) teaches in Fig. 4 photovoltaic cell infrared reflectivity of up to 99% increasing photovoltaic cell efficiency to over ~50%.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726